Citation Nr: 0329344	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  92-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from October 1944 
to November 1945, and Regular Philippine Army service from 
November 1945 to June 1946.  He died in March 1991.  The 
appellant is the veteran's widow.

This appeal initially arose from a rating decision of the 
Manila, Philippines, Regional Office (RO), which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  In a decision dated in May 1994, the Board 
of Veterans' Appeals (Board) also denied the appellant's 
claim.  She thereafter appealed to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims) (Court), which, by means of an Order dated 
July 1995, vacated the Board's May 1994 decision, and 
remanded the case to the Board for further action.  Another 
Board decision was promulgated in July 1996, but was also 
vacated and remanded by the Court in February 2001.  As such, 
this claim now again returns to the Board.

In the second Order, the Court also directed consideration of 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (b).  The Board 
currently does not have jurisdiction of the issue, and it is 
referred to the RO for initial consideration.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).


REMAND

During his lifetime, the veteran was service connected at a 
20 percent evaluation, with 10 percent ratings for each leg, 
due to the residuals of a gunshot wound to both legs.  The 
veteran's death certificate lists the immediate cause of 
death as respiratory arrest, with antecedent cause of 
cerebral edema, and underlying cause of cerebrovascular 
accident, with other significant conditions contributing to 
death listed as sepsis secondary to recurrent infection of 
the knee joint and gastrocnemius muscles bilaterally, 
probably secondary to old shrapnel wounds.  The appellant now 
contends that the residuals of the veteran's service 
connected conditions resulted in his death. 

The Board notes that the Veterans Claims Assistance Act of 
2000 eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the appellant has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence, or any information regarding the VCAA 
whatsoever.  Upon remand, the RO should ensure that the 
appellant has received all required notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also the RO should undertake initial consideration of the 
claim for compensation under 38 U.S.C.A. § 1318 (b).

Accordingly, this case is REMANDED for the following 
development:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, are fully complied with and 
satisfied.  The RO must also ensure 
that all notice obligations under 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) and other applicable 
legal criteria, are complied with and 
satisfied.

2.	To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

3.	After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO should also 
undertake initial review of the issue 
of compensation pursuant to 
38 U.S.C.A. § 1318 (b), and provide 
notice of any decision.  The RO must 
provide adequate reasons and bases for 
its determination.  Readjudication 
should include consideration of all 
evidence associated with the claims 
files since the last statement or 
supplemental statement of the case.  
Thereafter, to the extent the appeal 
is not satisfied, a statement or 
supplemental statement of the case 
should be issued, with an appropriate 
opportunity to respond.  The case 
should then be returned to the Board, 
if in order.  In order to complete the 
appellate process as to the section 
1318 (b) issue, a notice of 
disagreement must be filed if the 
claim is denied.  The remaining steps 
must thereafter be taken by the 
parties if the Board is to get 
jurisdiction of this issue.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




